Name: Commission Delegated Regulation (EU) 2018/93 of 16 November 2017 on the increase of the percentage of the budgetary resources allocated to projects supported by way of action grants under the sub-programme for Environment dedicated to projects supporting the conservation of nature and biodiversity according to Article 9(4) of Regulation (EU) No 1293/2013 of the European Parliament and of the Council on the establishment of a Programme for the Environment and Climate Action (LIFE) and repealing Regulation (EC) No 614/2007 (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: environmental policy;  natural environment;  budget;  cooperation policy;  European construction;  economic policy
 Date Published: nan

 23.1.2018 EN Official Journal of the European Union L 17/5 COMMISSION DELEGATED REGULATION (EU) 2018/93 of 16 November 2017 on the increase of the percentage of the budgetary resources allocated to projects supported by way of action grants under the sub-programme for Environment dedicated to projects supporting the conservation of nature and biodiversity according to Article 9(4) of Regulation (EU) No 1293/2013 of the European Parliament and of the Council on the establishment of a Programme for the Environment and Climate Action (LIFE) and repealing Regulation (EC) No 614/2007 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 1293/2013 of the European Parliament and of the Council of 11 December 2013 on the establishment of a Programme for the Environment and Climate Action (LIFE) and repealing Regulation (EC) No 614/2007 (1), and in particular Article 9(4) thereof, Whereas: (1) The conditions for an increase of the percentage of the budgetary resources dedicated to projects supporting the conservation of nature and biodiversity referred to in Article 9(3) of the LIFE Regulation by a maximum of 10 % are fulfilled, since the total funds requested over 2 consecutive years by way of proposals that fall under the priority area of Nature and Biodiversity and that meet minimum quality requirements exceed by more than 20 % the corresponding amount calculated for the 2 years preceding those years. (2) In view of the Nature Directives Fitness Check (2) conclusions concerning the need to increase funding availability to enhance the Directives implementation and Action 8 of the Commission's Action Plan for nature, people and the economy (3), the Commission decided to increase the 55 % budgetary resources allocated to projects supported by way of action grants under the sub-programme for Environment that fall under the priority area of Nature and Biodiversity. (3) The increase of the percentage of the budgetary resources for the priority area Nature and Biodiversity is not expected to reduce the resources devoted to projects funded under the other priority areas of the sub-programme for Environment, due to the planned increase in the annual financial envelope for the implementation of the LIFE Programme in the years 2018-2020 and the decrease of the EU co-funding rate for the majority of action grants under the other priority areas from 60 % to 55 %, HAS ADOPTED THIS REGULATION: Article 1 Article 9(3) of the LIFE Regulation is replaced by the following text: At least 60,5 % of the budgetary resources allocated to projects supported by way of action grants under the sub- programme for Environment shall be dedicated to projects supporting the conservation of nature and biodiversity. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 185, hereinafter referred to as the LIFE Regulation. (2) SWD(2016) 472 final (Commission Staff Working Document: Fitness Check of the EU Nature Legislation (Birds and Habitats Directives)). (3) COM(2017) 198 final and SWD (2017) 139 final (EU Action Plan for nature, people and the economy).